t c summary opinion united_states tax_court andrew s cirbo petitioner v commissioner of internal revenue respondent docket no 2444-06s filed date andrew s cirbo pro_se robert a varra for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure the issues for decision are whether petitioner received unreported nonemployee compensation in is subject_to self-employment_tax and is liable for a sec_6662 accuracy-related_penalty background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in centennial colorado during petitioner was an insurance agent licensed in colorado in february of petitioner was approached by patrick donlon donlon who at that time was organizing a colorado entity called secure investments and planning llc investments investments did not employ a licensed insurance agent because its primary focus was the mortgage business donlon asked petitioner whether he would be willing to be the agent of record at north american company for life and health insurance nacolah for investments in the event that investments wanted to sell products associated with life or health insurance petitioner agreed on date petitioner signed a contract application with nacolah on which he listed his business name as secure investments planning the parties agreed that petitioner was an independent_contractor for investments petitioner also worked as an assistant agent to a registered agent for another insurance_company during petitioner and donlon orally agreed that investments would pay to petitioner a fee if an insurance product was sold using petitioner’s license petitioner and donlon however did not agree specifically how a fee would be paid or calculated if a commission were earned from nacolah on behalf of investments petitioner signed about four or five applications for policies that were submitted to nacolah nacolah issued to petitioner agent commission statements showing that two policies one on march and one on date were sold using petitioner’s license generating total commissions of dollar_figure on date an agent contract transmittal form was submitted to nacolah to request a contract change the form indicated that effective date there was an assignment of comm issions from petitioner to investments immediately thereafter nacolah issued two checks totaling dollar_figure dated march and made payable to petitioner for commissions earned the checks were sent to investments’ business address and were deposited by donlon into an account maintained by investments investments subsequently paid the taxes on the commissions petitioner filed a form_1040 u s individual_income_tax_return reporting wages of dollar_figure unemployment_compensation of dollar_figure taxable refunds of dollar_figure and adjusted_gross_income of dollar_figure respondent received from nacolah a form 1099-misc miscellaneous income reporting that commissions of dollar_figure were paid to petitioner in on date respondent issued to petitioner a statutory_notice_of_deficiency determining that petitioner had unreported income of dollar_figure in discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 under sec_6201 the burden of production may shift to the commissioner where an information_return such as a form_1099 serves as the basis for the determination_of_a_deficiency if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning that deficiency in addition to the information_return petitioner has asserted a reasonable dispute with respect to the income reported by nacolah on the form 1099-misc and has cooperated with the secretary petitioner asserts that he is not liable for the deficiency and the sec_6662 accuracy- related penalty because he did not receive the commissions reported on the form 1099-misc in petitioner offered his oral testimony as evidence petitioner’s testimony was corroborated by donlon’s admission at trial and by canceled checks from nacolah that were deposited into an account maintained by investments in there is no suggestion that petitioner failed to cooperate fully with respondent the court concludes that respondent has the burden of producing reasonable and probative information concerning the deficiency and the form 1099-misc respondent concedes that petitioner did not receive the checks from nacolah respondent nevertheless determined that petitioner had unreported income around dollar_figure to dollar_figure which respondent asserts was the amount petitioner received from investments for_the_use_of his license in selling the insurance policies that generated the commissions reported by nacolah petitioner claims that he did not receive a dime of commission from investments or donlon in connection with the policies at trial respondent called donlon as a witness other than donlon’s belief that petitioner would not have agreed to investments’ using his insurance license for free there is no evidence that petitioner actually received a fee from investments for_the_use_of his license in the sale of policies for nacolah even if petitioner did receive a fee from investments the amount that was actually paid is unknown because investments did not issue to petitioner a form_1099 for donlon testified that he did not remember how petitioner was paid and he estimated that petitioner was paid a fee between dollar_figure to dollar_figure for_the_use_of his insurance license donlon’s testimony however was not supported by any documentation accordingly the court finds that petitioner is not liable for the deficiency and sec_6662 accuracy-related_penalty because respondent has failed to satisfy his burden of production with respect to the deficiency and the form 1099-misc under sec_6201 to reflect the foregoing decision will be entered for petitioner
